EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 34 has been amended to depend from claim 15.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Reasons for Allowance
Claims 15 – 18, 20 – 27, and 30 – 51 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 15, the combination as claimed including an insert element having a run-off connector for connection to a building-side wastewater line, wherein the insert element is connected to the washstand in such a way that the interior space is tightly closed with respect to water, and that the water from the run-off opening can be fed to the run-off connector, wherein the insert element has a flange region, from which a wall which projects into the interior space protrudes, wherein the outside of the wall is configured to fit with the form of the interior space, and wherein the wall provides an outflow space which lies substantially in the interior space, and wherein the run-off connector is arranged so as to be laterally offset with respect to the run-off opening in such a way that the run-off connector lies outside of a region which is formed by a clear width of a delimiting walls of the run-off opening in a viewing direction in the direction of the interior space, and wherein the flange region completely surrounds the wall on the outside and comprises fastening points for the fastening of the insert element to the washstand was neither found alone nor rendered obvious by the most relevant prior art of record.
Regarding claim 35, the combination as claimed including an insert element having a run-off connector for connection to a building-side wastewater line, wherein the insert element is connected to the washstand in such a way that the interior space is tightly closed with respect to water, and that the water from the run-off opening can be fed to the run-off connector, wherein the insert element has a flange region, from which a wall that projects into the interior space protrudes, wherein the outside of the wall is configured to fit with the form of the interior space, and wherein the wall provides an outflow space which lies substantially in the interior space, wherein the wall has two flat portions which are arranged opposite to each other and two rounded portions which connect the two flat portions, and wherein the run-off connector is arranged so as to be laterally offset with respect to the run-off opening in such a way that the run-off connector lies outside of a region which is formed by a clear width of a delimiting wall of the run-off opening in a viewing direction in the direction of the interior space was neither found alone nor rendered obvious by the most relevant prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754